68 F.3d 460
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  James Otis KELLEY, Petitioner.
No. 95-8058.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 13, 1995.

On Petition for Writ of Mandamus.  (CA-93-932-L)
James Otis Kelley, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus and a writ of prohibition in this court to compel the district court to grant him a rehearing in his 42 U.S.C. Sec. 1983 (1988) action.  Petitioner has already appealed the district court's dismissal of his Sec. 1983 action, and this court affirmed the district court's order denying relief.  He cannot now use mandamus as another avenue of appeal.  See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus cannot serve as substitute for appeal).  Accordingly, while we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED